We have again reviewed the facts in this record in the light of appellant's insistence that same do not support our announced conclusion that the testimony of others, and of himself, showed the innocent intent of State witness Yantis in what he did, — apparently acting with appellant and others in their conspiracy to commit burglary. We do not deem it necessary to quote or recite the facts narrated by the other witnesses. We adhere to what we said in this regard in our former opinion.
The motion for rehearing is overruled.
Overruled. *Page 125